Fourth Court of Appeals
                                         San Antonio, Texas
                                                  April 5, 2018

                                             No. 04-18-00216-CV

                                          IN RE STEPHENS INC.

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Irene Rios, Justice

         On April 4, 2018, relator filed a petition for writ of mandamus, an unopposed emergency
motion to stay, and an unopposed motion to submit mandamus documents under seal. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition for writ of mandamus in this court no later than April 23, 2018.
Any such response must conform to Texas Rule of Appellate Procedure 52.4.

     Relator’s unopposed request to submit the 140 documents that are the subject of this
mandamus proceeding under seal for possible in camera review by this court is GRANTED.

        Relator’s unopposed request for a stay is GRANTED. The trial court’s March 14, 2018
Order on Plaintiffs’ Motion to Compel Discovery from Stephens Inc. is STAYED pending final
resolution of the petition for writ of mandamus.

           It is so ORDERED on April 5, 2018.

                                                                       PER CURIAM


ATTESTED TO: ___________________
                      Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CI-05787, styled James E. Bennet, Jr., et al. v. Roy J. Moore, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the The Honorable Angelica Jimenez presiding.